Case 2:18-cv-13714-CCC-CLW Document 23 Filed 02/18/20 Page 1 of 1 PageID: 555



CRAIG CARPENITO
United States Attorney
KRUTI D. DHARIA
Assistant United States Attorney
970 Broad Street, Suite 700
Newark, NJ 07102
Tel.: (973) 645-2891
kruti.dharia@usdoj.gov

                       UNITED STATES DISTRICT COURT
                          DISTRICT OF NEW JERSEY

 DIHARONID PUELLO,                         HON. CLAIRE C. CECCHI

              Plaintiff,                   Civil Action No. 18-13714 (CCC) (CLW)

       v.                                  NOTICE OF SUBSTITUTION OF
                                           COUNSEL
 MEGAN J. BRENNAN, POSTMASTER
 GENERAL OF THE UNITED STATES
 POSTAL SERVICE,

              Defendant.

TO:   William T. Walsh, Clerk

     Please take notice of the below substitution of attorney on behalf of the
Defendant in the above-captioned matter. The mailing address and telephone
number of the superseding attorney are as indicated above.

s/ Ben Kuruvilla                             s/ Kruti D. Dharia
BEN KURUVILLA                                KRUTI D. DHARIA
Assistant U. S. Attorney                     Assistant U. S. Attorney
Withdrawing Attorney                         Superseding Attorney


Dated: February 18, 2020
